OPINION — AG — ** OUSTER OF COUNTY OFFICIALS — ATTORNEY GENERAL OFFICE DUTIES AND RESPONSIBILITIES ** THE OPINION DEALS WITH A AUDIT OF COUNTY CLERK OFFICE AND IRREGULARITIES AS A RESULT OF AN AUDIT. . . FOLLOWED BY PROCEDURES TO COMMENCE OUSTER PROCEEDINGS ETC. OPINION EXPLAINS PROCEDURES FOR OUSTER AND FULL EXPLANATION OF THE CONDITIONS SURROUNDS THIS SITUATION. CITE: 12 O.S. 921 [12-921], 22 O.S. 1181 [22-1181], 28 O.S. 38 [28-38] 51 O.S. 8 [51-8], 51 O.S. 94 [51-94] (COUNTY OFFICERS, GRAND JURY PROCEEDINGS (22 O.S. 1194 [22-1194]) VACANCIES), OPINION NO. JUNE 7, 1952 — JOHNSTON (JAMES P. GARRETT)